                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                        NO. 5:16-CT-3163-FL



 TYRONE MATTHEW DELGADO,                        )
                                                )
                           Plaintiff,           )
                                                )
           v.                                   )                      ORDER
                                                )
 GEORGE SOLOMON, DAVID GUICE,                   )
 JOHN HERRING, ANTHONY SPRUILL,                 )
 and KENNETH CABARRUS,                          )
                                                )
                           Defendants.          )



       This matter is before the court on defendants’ motion for summary judgment pursuant to

Federal Rule of Civil Procedure 56, (DE 55). Plaintiff responded in opposition and in this posture

the issues raised are ripe for ruling. For the reasons that follow, the court grants the motion.

                                 STATEMENT OF THE CASE

       Plaintiff, a state inmate proceeding pro se, commenced this action by filing complaint on

July 1, 2016, asserting claims for violations of his civil rights pursuant to 42 U.S.C. § 1983.

Plaintiff alleges defendants George Solomon (“Solomon”), David Guice (“Guice”), John Herring

(“Herring”), Anthony Spruill (“Spruill”), and Kenneth Cabarrus (“Cabarrus”), failed to protect

him from an assault, in violation of the Eighth Amendment to the United States Constitution. As

relief, plaintiff seeks compensatory and punitive damages, and various forms of injunctive relief.

       On December 6, 2016, the court conducted its frivolity review of plaintiff’s complaint and

allowed the matter to proceed. Defendants filed answer on April 7, 2017, denying plaintiff’s

allegations and asserting various affirmative defenses. On May 23, 2017, the court entered case
management order governing discovery and dispositive motions practice. During the discovery

period, plaintiff filed three motions to compel and a motion for issuance of subpoenas. The court

denied these discovery motions with the exception that it directed defendants to respond to two of

plaintiff’s interrogatories.       The parties completed discovery on or about November 17, 2017.

          Defendants initially moved for summary judgment on May 18, 2018, primarily arguing

that plaintiff failed to exhaust administrative remedies prior to filing this action. On February 21,

2019, the court denied the motion as to the administrative exhaustion defense. The court then

invited the parties to file additional dispositive motions addressing the substance of plaintiff’s

claims.

          Defendants filed renewed motion for summary judgment on April 8, 2019, supported by

memorandum of law, statement of material facts, and the following: 1) affidavits of defendants; 2)

plaintiff’s administrative grievances; 3) incident report regarding the assault; 4) plaintiff’s

infraction information; and 5) video surveillance footage of the assault.1

          Plaintiff responded in opposition on May 7, 2019, supported by opposing statement of

material facts, memorandum of law, and the following: 1) plaintiff’s declaration; 2) affidavits of

defendants Spruill and Cabarrus; 3) North Carolina Department of Public Safety (DPS)

classification committee records; 4) witness statements from plaintiff’s disciplinary proceedings;

5) correspondence from plaintiff to defendant Solomon, dated February 29, 2016; 6) plaintiff’s

emergency grievance concerning the assault; 7) correspondence from defendant Herring to

plaintiff, dated February 23, 2015; 8) photographs of plaintiff’s injuries; 9) plaintiff’s

administrative grievance records; and 10) newspaper article regarding staff misconduct at North



1
          The video recording is on a compact disc filed manually with the clerk of court.
                                                          2
Carolina correctional facilities.

                                      STATEMENT OF THE FACTS

           The facts, viewed in the light most favorable to plaintiff, may be summarized as follows.

Defendants Cabarrus and Spruill are correctional unit managers at the Bertie Correctional

Institution (“Bertie C.I.”). (Cabarrus Aff. (DE 58-4) ¶ 3; Spruill Aff. (DE 58-1) ¶ 3).                      During

the relevant timeframe, they were the unit managers assigned to Green Unit where plaintiff was

housed. (See Pl.’s Decl. (DE 62-1) ¶ 7; Spruill Aff. (DE 58-1) ¶ 3; Cabarrus Aff. (DE 58-4) ¶ 3;

Emergency Grievance (DE 63-1) at 24).2 Defendants Solomon, Guice, and Herring are DPS

supervisory officials. (Solomon Aff. (58-5) ¶ 3; Guice Aff. (DE 58-8) ¶ 3; Herring Aff. (DE 58-

9) ¶ 3).

           On an unidentified date, plaintiff submitted a grievance to defendants Cabarrus and Spruill,

complaining that “gangs were attacking inmates on [the Green Unit].” (Pl.’s Decl. (DE 62-1)

¶ 7). Plaintiff also alleged that gang members were forcing inmates who were not part of the gang

to “lock down,” which requires staying in their cells on the unit. (Id. ¶ 9). According to plaintiff,

defendants Cabarrus and Spruill threatened plaintiff and another inmate with unspecified

“retaliation” if they did not rescind the grievance. (Id.). Also on an unspecified date, plaintiff

witnessed defendants Cabarrus and Spruill inform the inmates that assaulted him “which inmates

were filing grievances against them and what was in the grievances.” (Id. ¶ 12). Cabarrus and

Spruill allegedly allowed the gang members to “lock down” the unit and otherwise assault other

inmates to protect a contraband smuggling operation. (Id. ¶¶ 14, 16; see also Pl.’s Resp. (DE 62)


2
         Unless otherwise specified, page numbers specified in citations to the record in this order refer to the page
number of the document designated in the court’s electronic case filing (ECF) system, and not to page numbering, if
any, specified on the face of the underlying document.

                                                          3
at 15-16). According to plaintiff, defendants Cabarrus and Spruill “turned a blind eye” to the

assaults perpetrated by the gang members. (Pl.’s Decl. (DE 62-1) ¶ 17).

        On November 8, 2015, plaintiff was assaulted by inmates Travis Williams, Ivan Harvey,

and Marcus Currie in a private cell. Defendants produced a video recording of the incident. The

relevant portion of the recording begins with plaintiff and Williams talking in the common area of

the unit (“day room”).3 (Video Recording (DE 59) at 3:06:00). Williams then walks over to the

table where plaintiff is seated, and plaintiff stands up, positioning his body within inches of

Williams. (Id. at 3:06:00-3:06:24). After a short discussion, plaintiff appears to put his left arm

on Williams’s back, which Williams immediately pushes away.                         (Id. at 3:06:19-3:06:27).

Plaintiff and Williams then move even closer to each other and appear to be arguing. (Id. at

3:06:27-3:06:30). Williams begins walking away from the altercation, and plaintiff moves to the

side to let him pass. (Id. at 3:06:30-3:06:31). Plaintiff then voluntarily follows Williams into a

cell in the back of the unit, where they disappear from view. (Id. at 3:06:31-3:06:48). As

plaintiff is walking towards the cell, he turns around and observes either Harvey or Currie

following him. (Id.). Currie and Harvey appear to follow plaintiff and Williams into the cell.

(Id. at 3:06:48-3:07:29; Emergency Grievance (DE 63-1) at 25). Plaintiff attests that he had “no

choice” but to enter the cell with Williams because if he failed to do so, Williams or other gang

members would have assaulted him at a later point in time. (Pl.’s Decl. (DE 62-1) ¶¶ 18-19).

        Plaintiff was assaulted by Williams, Currie, and Harvey, who repeatedly punched and

stabbed him with a knife. (Emergency Grievance (DE 63-1) at 25). Plaintiff suffered multiple


3
         The recording does not have sound. Plaintiff admits, however, that he and Williams had an unspecified
“conflict.” (Pl.’s Resp. (DE 62) at 12). In the recording, plaintiff is the person seated at the middle table and
Williams is the person standing on the far-left side of the day room. (Video Recording (DE 59) at 3:06:00-3:06:48).

                                                        4
broken bones in his face, swollen and bloody eyes, and a collapsed eardrum. (Id. at 26; see also

Incident Report (DE 58-2) at 7-8). Plaintiff admits that defendants Spruill and Cabarrus were not

present in the Green Unit when the assault occurred. (See Pl.’s Resp. (DE 62) at 17 (stating “the

video show[s] [no] action being taken by those staff members working under [defendants Cabarrus

and Spruill at the time of the incident]”)).

                                           DISCUSSION

A.      Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has met its burden, the non-moving party must

then “come forward with specific facts showing that there is a genuine issue for trial.” Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (internal quotation

omitted).

       Only disputes between the parties over facts that might affect the outcome of the case

properly preclude entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986) (holding that a factual dispute is “material” only if it might affect the outcome

of the suit and “genuine” only if there is sufficient evidence for a reasonable jury to return a verdict

for the non-moving party). “[A]t the summary judgment stage the [court’s] function is not [itself]

to weigh the evidence and determine the truth of the matter but to determine whether there is a


                                                   5
genuine issue for trial.” Id. at 249. In determining whether there is a genuine issue for trial,

“evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in

[non-movant’s] favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)

(“On summary judgment the inferences to be drawn from the underlying facts contained in

[affidavits, attached exhibits, and depositions] must be viewed in the light most favorable to the

party opposing the motion.”).

       Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin–Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted).                Thus,

judgment as a matter of law is warranted where “the verdict in favor of the non-moving party

would necessarily be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc.,

395 F.3d 485, 489 (4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of

more than one reasonable inference, a [triable] issue is created,” and judgment as a matter of law

should be denied. Id. at 489–90.

B.     Analysis

       The Eighth Amendment to the United States Constitution proscribes “cruel and unusual

punishments.” U.S. Const. amend. VIII. Under the Eighth Amendment, prison officials have a

duty “to protect prisoners from violence at the hands of other prisoners.” Farmer v. Brennan, 511

U.S. 825, 833 (1994) (quotation omitted); see Hudson v. Palmer, 468 U.S. 517, 526–27 (1984).

“In order to make out a prima facie case that prison conditions violate the Eighth Amendment, a

plaintiff must show both (1) a serious deprivation of a basic human need; and (2) deliberate


                                                  6
indifference to prison conditions on the part of prison officials.” Strickler v. Waters, 989 F.2d

1375, 1379 (4th Cir. 1993) (internal quotation omitted). Under the first prong, “a prisoner must

establish a serious deprivation of his rights in the form of a serious or significant physical or

emotional injury” or that “he was incarcerated under conditions posing a substantial risk of serious

harm.” Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir. 2015) (internal quotation omitted); Danser

v. Stansberry, 772 F.3d 340, 346 (4th Cir. 2014) (internal quotation omitted). Here, defendants

do not contest that plaintiff suffered serious injuries and has adduced sufficient evidence to create

a genuine factual dispute as to the objective prong. Thus, the court proceeds to the deliberate

indifferent analysis.

       The deliberate indifference prong requires a showing that defendants knew of and

disregarded an excessive risk to inmate health or safety. Farmer, 511 U.S. at 837-38; Danser, 772

F.3d at 347. A plaintiff may establish deliberate indifference by producing direct evidence

showing the prison official had actual knowledge of the risk and failed to protect him. Farmer,

511 U.S. at 842-43. As an alternative, “a prison official’s subjective actual knowledge can be

proved through circumstantial evidence” by showing that the risk was “obvious” and that the

circumstances suggest the defendant must have known about it. Makdessi, 789 F.3d at 133; see

also Farmer, 511 U.S. at 842.    Beyond actual knowledge, the official “must also have recognized

that his actions were insufficient to mitigate the risk of harm to the inmate.” Iko v. Shreve, 535

F.3d 225, 241 (4th Cir. 2008) (quotation marks and citation omitted).

       Plaintiff has not produced sufficient evidence of deliberate indifference to survive

defendants’ motion for summary judgment. As to direct evidence of deliberate indifference,

plaintiff has not shown that he informed defendants prior to the assault that housing him on the


                                                 7
Green Unit posed a substantial risk of harm. Plaintiff argues that he submitted a grievance to

defendants Cabarrus and Spruill complaining that unspecified “gang members” were assaulting

other inmates. (Pl.’s Decl. (DE 62-1) ¶¶ 7, 9). He also “witnessed” defendants Cabarrus and

Spruill inform the inmates that assaulted him “which inmates were filing grievances against them

and what was in the grievances.” (Id. ¶ 12). Plaintiff, however, did not produce the grievance

submitted to defendants Cabarrus and Spruill, and there is no indication in the record that these

incidents occurred before plaintiff’s November 8, 2015, assault. More importantly, plaintiff does

not attest – and has not produced a grievance or other documentation showing – that he informed

defendants prior to the assault that plaintiff himself needed protection from any gang members or

that he felt threatened by any inmates on the Green Unit. (See Pl.’s Decl. (DE 62-1) ¶¶ 7, 9); see

also Makdessi, 789 F.3d at 134-35 (concluding evidence showing plaintiff repeatedly requested

protection from assaults may be sufficient to establish deliberate indifference).

       As noted, plaintiff also may establish deliberate indifference by showing that “the

circumstances made it reasonable to believe that the defendants were aware of a serious risk to the

plaintiff but took no protective action.” Makdessi, 789 F.3d at 135 (citing Farmer, 511 U.S. at

848-49). In order to prove deliberate indifference through circumstantial evidence, plaintiff must

establish the risk of harm was “obvious.” Farmer, 511 U.S. at 842. For example, the risk may

have been “longstanding, pervasive, well-documented or expressly noted by prison officials in the

past, and the circumstances suggest the defendant-official being sued had been exposed to

information concerning the risk and thus must have known about it.” Makdessi, 789 F.3d at 133.

       Plaintiff notes that he submitted one grievance to defendants Cabarrus and Spruill

complaining about gang assaults on the unit. Even assuming plaintiff submitted this grievance


                                                 8
before the assault, one grievance – which itself has not been produced to the court – hardly

constitutes evidence of a longstanding, pervasive, or well-documented risk. See id. at 135

(explaining evidence that plaintiff complained to prison officials “for years . . . about physical and

sexual abuse he suffered in prison” may be sufficient to establish deliberate indifference through

circumstantial evidence); Lindell v. Houser, 442 F.3d 1033, 1035 (7th Cir. 2006) (holding solitary

complaint that plaintiff feared for his safety was insufficient to establish defendants disregarded a

known risk of harm and noting “prison guards are not required to believe every profession of fear

by an inmate”).4

        To the extent plaintiff’s argument is that it should have been “obvious” to defendants

Cabarrus and Spruill that allowing gang members to police the unit created an unreasonable risk

of harm to plaintiff, the court agrees with defendants that there is insufficient evidence of such

actions to survive a motion for summary judgment. As noted above, defendants are not required

to believe every unsupported profession of fear by an inmate, and thus plaintiff’s one complaint to

them is not sufficient to show an obvious risk of harm. See Lindell, 442 F.3d at 1035. And

beyond plaintiff’s unsupported assertions, there is no record evidence of an obvious risk of harm.

Plaintiff, for example, offers no grievance, request to staff, or other official record demonstrating

that he informed prison officials about gang activity on the Green Unit prior to the assault.

Notably, in their first motion for summary judgment, defendants produced six grievances plaintiff

submitted between February 6, 2013, and November 8, 2015 (the date of the assault), none of



4
        Plaintiff does not attempt to establish deliberate indifference by showing that his “physical condition and
appearance, coupled with the knowledge of violent assaults in the prison” puts him at greater risk for abuse. See
Farmer, 511 U.S. at 848-49. As reflected on the video recording, plaintiff’s stature and build do not suggest that he
needs special protections. See Makdessi, 789 F.3d at 134-35 (explaining that placing a plaintiff who was a “short,
middle-aged prisoner with physical and mental problems that make him vulnerable to harassment and attacks by other
inmates” in a cell with an aggressive gang member may be sufficient to establish deliberate indifference).
                                                         9
which complained about defendants Cabarrus or Spruill using gang members to “police” the Green

Unit or that plaintiff was concerned for his safety. (See DE 48-3, 48-4, 48-5, 48-6, 48-7, 48-8)

Plaintiff also offers no documentary evidence or witness statements showing that any other inmates

were assaulted on the Green Unit or voiced any concerns about gang activity or assaults on the

unit. Plaintiff’s unsupported assertions that inmates were regularly assaulted on the Green Unit

are not sufficient to defeat defendants’ motion for summary judgment. See Danser, 772 F.3d at

348 n.10 (explaining “unsupported speculation” is insufficient to establish deliberate indifference);

Williams v. Giant Food Inc., 370 F.3d 423, 433 (4th Cir. 2004) (stating that a party’s “self-serving

opinion . . . cannot, absent objective corroboration, defeat summary judgment”); Evans Techs.

Applications & Serv. Co., 80 F.3d 954, 960 (4th Cir. 1996) (noting “unsubstantiated allegations

and bald assertions” cannot defeat a motion for summary judgment).

         The court also observes that plaintiff’s claims that he was fearful of an attack by Williams,

Harvey, or Currie is blatantly contradicted by the video recording of the incident. As reflected on

the recording, when Williams began walking towards plaintiff, he stood up from the table and

positioned himself within inches of Williams. Plaintiff also appears to place his hand on Williams

back, which Williams promptly pushes away.                    Williams then disengaged from the verbal

altercation and walked away from plaintiff with his back turned. At this point, plaintiff was

entirely free to seek protection from corrections officers stationed in the unit, including by asking

for immediate placement in protective custody, or to simply not follow Williams into a private

cell.5


5
         As noted, according to plaintiff’s own allegations, defendants Cabarrus and Spruill were not present in the
day room at the time of the assault, thus negating any suggestion that plaintiff could not approach correctional staff
about his concerns. Plaintiff has produced no evidence that the correctios officers stationed on the unit would not
have honored a request for protective custody.
                                                         10
         Instead of seeking protective custody, plaintiff voluntarily walked to a private cell with

Williams, where no corrections officers were present and which was outside the range of the

security cameras. As plaintiff was walking towards the cell, he saw either Harvey or Currie

walking behind him, and he still did not return to the day room area or seek protective custody.

And plaintiff followed Williams despite the fact that he allegedly is a known gang member who

had free rein to assault inmates on the unit.6 These actions are not consistent with plaintiff’s

allegations that he feared for his safety. Although plaintiff alleges he had “no choice but to walk

to the back of the dorm and try to talk the gang members down from attacking the plaintiff” the

video evidence summarized above directly contradicts these assertions. (Pl’s Decl. (DE 62-1)

¶ 18). The video recording thus severely undercuts plaintiff’s conclusory assertions that he feared

for his safety on the Green Unit, and by extension his claim that defendants were deliberately

indifferent to a known risk of harm. See Scott v. Harris, 550 U.S. 372, 380 (2007) (“When

opposing parties tell two different stories, one of which is blatantly contradicted by the record,

such that no reasonable jury could believe it, a court should not adopt that version of the facts for

purposes of ruling on a motion for summary judgment.”).7


6
          Plaintiff’s voluntary decision to walk to the back of the unit with Williams also presents a causation problem.
To the extent plaintiff seeks compensatory damages, his claims are governed by proximate cause principles. See
Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 305–06 (1986) (proximate cause principles apply to § 1983
claims); Massey v. Ojaniit, 759 F.3d 343, 354 (4th Cir. 2014) (same). Under the proximate cause doctrine,
“subsequent acts of independent decision-makers . . . may constitute intervening superseding causes that break the
causal chain” and insulate prison officials from § 1983 liability. Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir.
2012); Kane v. Lewis, 604 F. App’x 229, 234-35 (4th Cir. 2015); see also Lamont v. New Jersey, 637 F.3d 177, 185
(3d Cir. 2011). Plaintiff’s decision to follow Williams into the cell clearly constitutes an intervening event that breaks
the causal chain between defendants Cabarrus and Spruill’s alleged actions and the assault.
7
          The court recognizes that Scott is the “exception, not the rule” and thus generally the court must adopt the
plaintiff’s version of the facts when ruling on a motion for summary judgment. See Harris v. Pittman, 927 F.3d 266,
276 (4th Cir. 2019). In this case, the undisputed video evidence directly contradicts plaintiff’s allegations that he was
fearful for his safety, and when considered in context of the record evidence as a whole, supports the court’s finding
that plaintiff has failed to marshal sufficient evidence to survive summary judgment.

                                                           11
       Finally, the court turns to plaintiff’s claims against defendants Solomon, Guice, and

Herring. These defendants were prison administrators with either DPS or the Bertie C.I. during

the relevant timeframe. To the extent plaintiff is alleging a direct Eighth Amendment claim

against them, plaintiff has produced no evidence that that they had actual knowledge of a risk of

harm to plaintiff before he was assaulted. Although plaintiff wrote to both defendants Solomon

and Herring about the assault after it occurred, a failure to protect claim requires prior knowledge

of a known risk of harm. See Farmer, 511 U.S. at 842; Makdessi, 789 F.3d at 133.

       Plaintiff arguably is attempting to bring a claim for supervisory liability against these

defendants. To establish supervisory liability, plaintiff must show, among other things, that “the

supervisor had actual or constructive knowledge that his subordinate was engaged in conduct that

posed a pervasive and unreasonable risk of constitutional injury.” See Shaw v. Stroud, 13 F.3d

791, 799 (4th Cir. 1994) (internal quotation omitted). For the reasons discussed above, plaintiff

has failed to produce any verified evidence that the supervisory defendants had actual or

constructive knowledge that prison officials were failing to protect him from a known risk of harm.

                                         CONCLUSION

       Based on the foregoing, the court GRANTS defendants’ motion for summary judgment,

(DE 55). The clerk is DIRECTED to close this case.

       SO ORDERED, this the 30th day of March, 2020.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                12
